Case 1:17-cv-00613-JTN-ESC ECF No. 75 filed 12/07/18 PageID.634 Page 1 of 10


                    UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MICHIGAN

DEREK ANTOL, individually, and as next
friend for DSA II, DEVON ANTOL                  Case No. 1:17-cv-00613
and TRYSTON ANTOL,
                                                Hon. JANET T. NEFF
                  Plaintiffs,

ADAM DENT, KATE STRAUS, CASEY
BRINGEDAHL, CASEY TRUCKS, PETE
KUTCHES, and WESTERN MICHIGAN
ENFORCEMENT TEAM, a public body
organized under the laws of the State of
Michigan,

                     Defendants.
_____________________________________________/
  J. Nicholas Bostic                         Adam P. Sadowski (P73864)
 Bostic & Associates                         John G. Fedynsky (P65232)
 Attorney for Plaintiffs                     Assistant Attorneys General
 909 N. Washington Ave.                      Attorneys for Defendant Trucks
 Lansing, MI 48906                           Civil Litigation Employment & Elections
 (517) 706-0132                              P.O. Box 30736
 barristerbostic@att.net                     Lansing, MI 48909
                                             (517) 373-6434
 Allan C. VanderLaan (P33893)                sadowskia@michigan.gov
 Bradley Charles Yanalunas (P80528)          fedynskyj@michigan.gov
 Curt A. Benson (P38891)
 Cummings McClorey Davis & Acho PLC          Douglas M. Hughes (P30958)
 Attorneys for Defendants Dent, Strauss,     John M. Karafa (P36007)
 Bringedahl, & Kutches                       Williams Hughes, PLLC
 327 Centennial Plaza Bldg.                  Attorneys for Defendants Kutches &
 2851 Charlevoix Dr., SE                     Western MI Enforcement Team
 Grand Rapids, MI 49546                      120 W. Apple Ave.
 (616) 975-7470                              P.O. Box 599
 avanderlaan@cmda-law.com                    Muskegon, MI 49440
 byanalunas@cmda-law.com                     (231) 726-4857
 cbenson@cmda-law.com                        doughughes@williamshugheslaw.com
                                             johnkarafa@williamshugheslaw.com
__________________________________________________________________

          BRIEF IN SUPPORT OF DEFENDANT CASEY TRUCKS’
                 MOTION FOR SUMMARY JUDGMENT
Case 1:17-cv-00613-JTN-ESC ECF No. 75 filed 12/07/18 PageID.635 Page 2 of 10



             CONCISE STATEMENT OF ISSUE PRESENTED

     1.    Whether Plaintiffs can establish any civil rights violation beyond a de
           minimis violation.

     2.    Whether Plaintiffs have personal knowledge that can contradict the
           affidavit of Defendant Trucks.

     3.    Whether Defendant has qualified immunity as he did not violate
           clearly established statutory or constitutional rights that a reasonable
           person would have known.




                                        i
Case 1:17-cv-00613-JTN-ESC ECF No. 75 filed 12/07/18 PageID.636 Page 3 of 10



             CONTROLLING OR MOST APPROPRIATE AUTHORITY

         The defense of qualified immunity is available to a state actor unless three

criteria are met: a constitutional violation has occurred; the violated right was a

clearly established right of which a reasonable person would have known; and the

plaintiff has alleged sufficient facts, and supported the allegations by sufficient

evidence, to indicate that what the official allegedly did was objectively

unreasonable. Saucier v Katz, 533 US 194, 201-02 (2001); Higgason v Stephens, 288

F3d 868, 876-77 (6th Cir. 2002); Williams v Mehra, 186 F3d 685, 690 (6th Cir.

1999).




                                            ii
Case 1:17-cv-00613-JTN-ESC ECF No. 75 filed 12/07/18 PageID.637 Page 4 of 10



                             STATEMENT OF FACTS

      This is a civil rights action filed under 42 U.S.C. § 1983 by Plaintiffs, Derek

Antol, and his three sons. Derek Antol has no claims against Defendant Casey

Trucks. (See Deposition of Derek Antol at 77-78, all relevant pages attached as

Exhibit A). The main claim being made against Michigan State Trooper Casey

Trucks is that when he was alone in a bathroom, at Plaintiffs’ residence, he

searched in an area that a person could not have been hiding in anticipation of a

search warrant.

      Plaintiff’s son, DSA II, was at home on July 9, 2014, at 1769 North Green

Creek when he was awoken by three police officers. (See Deposition of DSA, II at 6-

8, attached as Exhibit B). Trucks, the trooper at the house, was standing behind

the two local officers and his weapon was not drawn. (Ex. B at 6-7). After DSA was

awake, he was told to go to the end of his bed and he claims the Trooper “proceeded

to the bathroom and was going through the closets and drawers in there.” (Ex. B at

8-9). However, DSA II could not see into the bathroom. (Ex. B at 9). This

bathroom had two other doors, not including the main door. (Ex. B at 10). He

claims that he heard the cabinets being shut. (Ex. B at 11). He later clarified that

there were no drawers to open, just cabinets and doors. (Ex. B at 11). DSA II said

there were two cabinets, a medicine cabinet and towel cabinet. (Ex. B at 12). DSA

II was not able to see or hear anything else relating to Trucks. (Ex. B at13).

      Defendant Trooper Trucks denies that he looked in any cabinets when he was

at the location. (See Affidavit of Casey Trucks, attached as Exhibit C). Trooper

Trucks is not a member of WEMET and was simply there to help secure the


                                          1
Case 1:17-cv-00613-JTN-ESC ECF No. 75 filed 12/07/18 PageID.638 Page 5 of 10



premises at the request of WEMET. Pursuant to Federal Rule of Civil Procedure

10(c), Defendant incorporates all applicable arguments contains in Co-Defendants’

Brief in Support of their Motion for Summary judgment.

                                      ARGUMENT

         Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(c); Kocak v. Comty. Health Partners

of Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining if

summary judgment is appropriate is whether the evidence presents sufficient

disagreement to require submission to a jury or is so one-sided that one party must

prevail as a matter of law. State Farm Fire & Cas. Co. v. McGowan, 421 F.3d

433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986)). The court considers all pleadings, depositions, affidavits, and

admissions on file, and draws all justifiable inferences in favor of the party

opposing the motion. Twin City Fire Ins. Co. v. Adkins, 400 F.3d 293, 296 (6th Cir.

2005).

         Plaintiffs do not have personal knowledge of Trucks conduct in the
         bathroom

         Plaintiffs’ claims against Trucks are focused on the allegation that DSA II

had heard, not seen, Trucks in the bathroom and that he opened a cabinet while in

there during the time that Trucks and other WEMET officers secured the premises.

(Pursuant to FRCP 10(c), Defendant Trucks incorporates by reference the

arguments contained in Co-Defendant Brief in Support of Their Motion for

Summary Judgment on Pages 7-8 regarding securing a residence in anticipation of

                                            2
Case 1:17-cv-00613-JTN-ESC ECF No. 75 filed 12/07/18 PageID.639 Page 6 of 10



a search warrant.) These alleged sounds occurred in an adjoining room that no

Plaintiff was present in.

      DSA II did not see Trucks but claim that he heard the two wooden cabinet

doors being closed. This is the same room that had other doors that could have

legitimately been opened to secure the premises. DSA II’s testimony lacks personal

knowledge about what went on in that bathroom pursuant to Federal Rule of

Evidence 602 and is therefore inadmissible. This leaves Plaintiffs unable to

adequately rebut the affidavit of Trooper Trucks and any claim against him must be

dismissed.

      Plaintiffs cannot show that they suffered anything more than a de
      minimis injury

      The claims against Trucks are focused on his alleged search of two cabinets

when he was alone in the bathroom. Even assuming that to be true (and

adequately supported), the injury here is de minimis, especially considering the fact

that a warrant was obtained for the home after the fact and was not, even in the

slightest, based on any alleged evidence that would have been seen or gathered by

Trucks in this these two cabinets.

      While not directing on point, the Sixth Circuit would likely not suppress any

such evidence in a criminal case. United States v. Baylis, Nos. 98-5180/98-5181,

1999 U.S. App. LEXIS 26646, at *5 (6th Cir. Oct. 20, 1999). While Courts have

found that there is no de minimis exception to the Fourth Amendment, this case

involved the premises being searched that same day with a valid search warrant.

The undersigned counsel is unable to find any case that would clearly establish that



                                          3
Case 1:17-cv-00613-JTN-ESC ECF No. 75 filed 12/07/18 PageID.640 Page 7 of 10



a de minimis intrusion immediately prior to a search warrant being issued would be

a violation of any clearly established right.

      Defendant Trucks is entitled to qualified immunity.

      Even if Plaintiffs had adequate evidence to show an alleged violation,

Plaintiffs cannot sustain their burden that they had a clearly established

constitutional right violated under the law. Defendant is entitled to qualified

immunity.

      Officials or employees of the Michigan State Police who are sued in their

individual capacities “are shielded from liability for civil damages insofar as their

conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800,

818 (1982); Dietrich v. Burrows, 167 F.3d 1007, 1012 (6th Cir. 1999); Noble v.

Schmitt, 87 F.3d 157, 160 (6th Cir. 1996).

      The Sixth Circuit applies a three-part test to determine whether a

government official is entitled to the defense of qualified immunity: (1) whether a

constitutional violation has occurred; (2) whether the right that was violated was a

clearly established right of which a reasonable person would have known; and (3)

whether the plaintiff has alleged sufficient facts, and supported the allegations by

sufficient evidence, to indicate that what the official allegedly did was objectively

unreasonable in light of the clearly established constitutional rights. Saucier v.

Katz, 533 U.S. 194, 201-02 (2001); Higgason v. Stephens, 288 F.3d 868, 876-77 (6th

Cir. 2002); Williams v. Mehra, 186 F.3d 685, 690 (6th Cir. 1999). While the

defendants bear the initial burden of presenting facts that, if true, would entitle


                                             4
Case 1:17-cv-00613-JTN-ESC ECF No. 75 filed 12/07/18 PageID.641 Page 8 of 10



them to immunity, the ultimate burden of proof falls on the plaintiff to show that

the defendants violated a right so clearly established that any official in defendants’

positions would have clearly understood that he was under an affirmative duty to

refrain from such conduct. Noble, 87 F.3d at 161.

      Defendants are entitled to qualified immunity unless a plaintiff’s “rights

were so clearly established when the acts were committed that any officer in the

defendant’s position, measured objectively, would have clearly understood that he

was under an affirmative duty to have refrained from such conduct.” Ramirez v.

Webb, 835 F.2d 1153, 1156 (6th Cir. 1987). Moreover, if officials “of reasonable

competence could disagree on whether the conduct violated the plaintiff’s rights,”

then the defendants are entitled to qualified immunity. Caldwell v. Woodford

County Chief Jailor, 968 F.2d 595, 599 (6th Cir. 1992).

      In order to find that a clearly established right exists, “the district court must

find binding precedent by the Supreme Court, [the Sixth Circuit], the highest court

in the state in which the action arose, or itself, so holding.” Wayne v. Village of

Sebring, 36 F.3d 517, 531 (6th Cir. 1994). “The burden of convincing a court that

the law was clearly established rests squarely with the plaintiff.” Key v. Grayson,

179 F.3d 996, 1000 (6th Cir. 1999).

      Furthermore, the right cannot be stated in too general of terms. In other

words, it is not enough that the right to be provided with necessary medical care be

clearly established. The “right the official is alleged to have violated must have

been ‘clearly established’ in a more particularized, and hence more relevant, sense.”




                                           5
Case 1:17-cv-00613-JTN-ESC ECF No. 75 filed 12/07/18 PageID.642 Page 9 of 10



Saucier, 533 U.S. at 202. The Sixth Circuit has long followed the rule set forth in

Saucier:

      When determining the objective legal reasonableness portion of the
      qualified immunity standard, individual claims of immunity must be
      analyzed on a fact-specific, case-by-case basis to determine whether
      the plaintiff’s constitutional rights were so clearly established when
      the alleged misconduct was committed that any official in the
      defendants’ position would understand that what he did violated those
      rights.

O’Brien v. City of Grand Rapids, 23 F.3d 990, 999 (6th Cir. 1994).

      The qualified-immunity inquiry must focus on the “objective reasonableness”

of the official’s conduct. Harlow, 457 U.S. at 818. “Objective reasonableness” has

sometimes been characterized as a third prong to the qualified-immunity analysis.

See, e.g., Flint v. Kentucky Department of Corrections, 270 F.3d 340, 350 (6th Cir.

2001). When analyzing “objective reasonableness,” a court “must determine

whether the plaintiff has alleged sufficient facts, and supported the allegations with

sufficient evidence, to indicate that what the official allegedly did was objectively

unreasonable in light of the clearly established constitutional rights.” Flint, 270

F.3d at 355.

      Qualified immunity “provides ample protection to all but the plainly

incompetent or those who knowingly violate the law.” Malley v. Briggs, 475 U.S.

335, 341 (1986). The ultimate burden of proof is on the plaintiff to show that the

defendants are not entitled to qualified immunity. Wegener v. Covington, 933 F.2d

390, 392 (6th Cir. 1991). To meet this burden, plaintiffs are required to come

forward with evidence demonstrating that the actions of each and every defendant

were objectively unreasonable in light of the clearly established law. The qualified-


                                           6
Case 1:17-cv-00613-JTN-ESC ECF No. 75 filed 12/07/18 PageID.643 Page 10 of 10



immunity analysis must be undertaken in regard to the specific constitutional

violation at issue.

      The burden-shifting framework of Mount Healthy is applicable on summary

judgment. Thomas v. Eby, 481 F.3d 434, 441 (6th Cir. 2007) (citing Mount Healthy

City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274 (1977) and Thaddeus-X, 175 F.3d

at 399). “After a plaintiff shows that his protected conduct was a motivating factor

in the defendant’s actions, the defendant may thwart the retaliation claim by

showing that it would have taken the same action even without the protected

activity.” Id. at 441-42.

      There is no admissible evidence that Defendant Trooper Trucks violated any

clearly established constitutional right and he is entitled to qualified immunity.

                      CONCLUSION AND RELIEF SOUGHT

      For the reasons discussed above, Defendant requests this Court grant his

motion for summary judgment.

                                              Respectfully submitted,

                                              Bill Schuette
                                              Attorney General

                                              s/ Adam P. Sadowski
                                              Adam P. Sadowski (P73864)
                                              Assistant Attorney General
                                              Attorney for Defendant Trucks
                                              Civil Litigation, Employment &
                                              Elections Division
                                              P.O. Box 30736
                                              Lansing, MI 48909
                                              517.373.6434
                                              sadowskia@michigan.gov
                                              P73864
Dated: October 2, 2018


                                          7
